Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 31, 2018

The Court of Appeals hereby passes the following order:

A19A0379. MEYER v. THE STATE.

      The Appellant has filed a Motion to Remand, claiming he was denied effective
assistance of counsel during the pendency of this case and that he raised this issue at
the earliest practicable moment such that there has been no waiver of this issue for
appellate consideration.
      We hereby GRANT the motion and order that this case be REMANDED to
the trial court to allow for a determination of the previously filed motion for new trial
raising his ineffective assistance of counsel claims. If the trial court determines that
Appellant was denied effective assistance of counsel, then Appellant shall be entitled
to a new trial; however, if the trial court determines that Appellant was not denied
effective assistance of counsel, then Appellant is entitled to file a notice of appeal
within 30 days of the date of the entry of any adverse order.
      The Appellant’s simultaneously filed Motion to Stay the appeal is hereby
DENIED AS MOOT.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          10/31/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.